 


109 HR 4390 IH: Crackdown on Deadbeat Dealers Act of 2005
U.S. House of Representatives
2005-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4390 
IN THE HOUSE OF REPRESENTATIVES 
 
November 18, 2005 
Mr. Langevin (for himself, Mr. Shays, Mrs. McCarthy, Ms. Corrine Brown of Florida, Mr. Van Hollen, Ms. DeLauro, Mr. Kennedy of Rhode Island, Mr. Case, Mr. Wexler, Mr. Moran of Virginia, Mr. Lewis of Georgia, Ms. Schakowsky, Ms. Norton, and Ms. Woolsey) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To ensure greater accountability by licensed firearms dealers. 
 
 
1.Short titleThis Act may be cited as the Crackdown on Deadbeat Dealers Act of 2005. 
2.FindingsThe Congress finds that— 
(1)a small number of licensed firearms dealers account for a large proportion of the firearms traced from crimes; 
(2)in 1998, 1.2 percent of licensed firearms dealers—1,020 of the approximately 83,200 licensed retail firearms dealers and pawnbrokers—accounted for over 57 percent of the crime guns traced to licensed firearms dealers; and 
(3)in 1998, just over 450 licensed firearms dealers had traced to them 10 or more guns that were used in crimes within 3 years after they sold the guns. 
3.Increasing the number of allowed compliance inspections of firearms dealersSection 923(g)(1)(B)(ii)(I) of title 18, United States Code, is amended by striking once and inserting 3 times. 
4.Increasing penalties on firearms licenseesSection 924(a)(3) of title 18, United States Code is amended by striking one year and inserting 5 years. 
5.Serious recordkeeping offenses that aid gun traffickingSection 924(a)(3) of title 18, United States Code, is amended by striking the period and inserting ; but if the violation is in relation to an offense under subsection (a)(6) or (d) of section 922, shall be fined under this title, imprisoned not more than 10 years, or both.. 
6.Suspension of firearms dealer’s license and civil penalties for violations of the Gun Control ActSubsections (e) and (f) of section 923 of title 18, United States Code, are amended to read as follows: 
 
(e)The Attorney General may, after notice and opportunity for hearing, suspend or revoke any license issued under this section, or may subject the licensee to a civil penalty of not more than $10,000 per violation, if the holder of the license has willfully violated any provision of this chapter or any rule or regulation prescribed by the Attorney General under this chapter or fails to have secure gun storage or safety devices available at any place in which firearms are sold under the license to persons who are not licensees (except that in any case in which a secure gun storage or safety device is temporarily unavailable because of theft, casualty loss, consumer sales, backorders from a manufacturer, or any other similar reason beyond the control of the licensee, the dealer shall not be considered to be in violation of the requirement to make available such a device). The Attorney General may, after notice and opportunity for hearing, suspend or revoke the license of, or assess a civil penalty of not more than $10,000 on, a dealer who willfully transfers armor piercing ammunition. The Attorney General may at any time compromise, mitigate, or remit the liability with respect to any willful violation of this chapter or any rule or regulation prescribed by the Attorney General under this chapter. The Attorney General’s actions under this subsection may be reviewed only as provided in subsection (f). 
(f) 
(1)Any person whose application for a license is denied and any holder of a license which is suspended or revoked or who is assessed a civil penalty shall receive a written notice from the Attorney General stating specifically the grounds upon which the application was denied or upon which the license was suspended or revoked or the civil penalty assessed. Any notice of a suspension or revocation of a license shall be given to the holder of the license before the effective date of the suspension or revocation. 
(2)If the Attorney General denies an application for a license, or suspends or revokes a license, or assesses a civil penalty, the Attorney General shall, upon request by the aggrieved party, promptly hold a hearing to review the denial, suspension, revocation, or assessment. In the case of a suspension or revocation of a license, the Attorney General shall, on the request of the holder of the license, stay the effective date of the suspension or revocation. A hearing under this paragraph shall be held at a location convenient to the aggrieved party. 
(3)If after a hearing held under paragraph (2) the Attorney General decides not to reverse the decision to deny an application or suspend or revoke a license or assess a civil penalty, the Attorney General shall give notice of the decision to the aggrieved party. The aggrieved party may at any time within 60 days after the date notice is given under this paragraph file a petition with the United States district court for the district in which party resides or in which the party’s principal place of business is located for a de novo judicial review of the denial, suspension, revocation, or assessment. In a proceeding conducted under this subsection, the court may consider any evidence submitted by the parties to the proceeding whether or not such evidence was considered at the hearing held under paragraph (2). If the court decides that the Attorney General was not authorized to deny the application or to suspend or revoke the license or to assess the civil penalty, the court shall order the Attorney General to take such action as may be necessary to comply with the judgment of the court.. 
7.Termination of firearms dealer’s license upon felony convictionSection 925(b) of title 18, United States Code, is amended by striking until any conviction pursuant to the indictment becomes final and inserting until the date of any conviction pursuant to the indictment. 
8.Hiring and training of additional inspectors for the bureau of alcohol, tobacco, firearms, and explosives 
(a)Limitations on authorization of appropriationsFor the hiring and training of 500 additional inspectors for the Bureau of Alcohol, Tobacco, Firearms, and Explosives of the Department of Justice, there are authorized to be appropriated— 
(1)not more than $100,000,000 for fiscal year 2006; and 
(2)not more than $55,000,000 for each of fiscal years 2007 through 2010. 
(b)Availability of appropriationsAmounts appropriated under subsection (a) are authorized to remain available until expended. 
 
